Citation Nr: 0901327	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
paranoid-type schizophrenia, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The rating decision on appeal also denied service connection 
for hepatitis C.  However, the veteran did not express 
disagreement with this decision and the issue has not 
subsequently been prepared or certified for appellate review.  
Thus, the only issue before the Board at this time is 
entitlement to an increased disability evaluation for 
service-connected paranoid-type schizophrenia.  

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.
 
The record reflects that the veteran submitted additional 
evidence directly to the Board in September 2007, accompanied 
by a waiver of having this evidence initially considered by 
the agency of original jurisdiction (AOJ) in accord with 
38 C.F.R. § 20.1304.


FINDING OF FACT

The competent medical evidence of record reveals that the 
veteran's paranoid-type schizophrenia results in total 
occupational and social impairment due to delusions, 
hallucinations, and violent behavior.     




CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
schizophrenia have been met. 
 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting a 100 percent disability rating.  Further 
discussion of the VCAA is not required.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.	Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2008). Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 
6 Vet. App. 396, 402 (1994).   However, the Court has held 
that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 9411, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

III.	Increased Disability Evaluation

In the instant case, the Board finds that the veteran meets 
or nearly approximates the criteria for an increased 
disability rating of 100 percent for his service-connected 
paranoid-type schizophrenia.

The veteran's treatment for paranoid-type schizophrenia is 
documented in his VA treatment records and in the September 
2006 VA examination report.  

The September 2006 VA examination report reveals that the 
veteran's judgment was fair, his mood normal, and his thought 
process and thought content were normal.  The VA treatment 
records also consistently show that the veteran's speech, 
orientation, and intelligence have been evaluated as normal.  
However, the March 2007 VA progress note determined that the 
veteran's insight and judgment were abnormal and an October 
2007 treatment record noted an upset mood and restrictive 
affect.  The September 2006 VA examination noted that the 
veteran had occasional passive suicidal and homicidal 
ideation.  The veteran denied engaging in any assaultive 
behavior towards others; however, the VA treatment records 
show that he has engaged in confrontational behavior with co-
workers and that his anger affected his work and social life.  
See March 2007 VA progress note.  The VA treatment records 
and the September 2006 VA examination report also reveal that 
the veteran experiences visual and auditory hallucinations.  
During the September 2006 VA examination, the veteran 
reported that his hallucinations increased with lack of sleep 
and that he heard voices daily.  

Furthermore, the Board has considered the opinion of the 
veteran's VA physician as documented in an October 2007 
treatment record.  The physician noted that the veteran was 
paranoid and evasive in speaking about his problems and that 
his schizophrenia was severe in intensity and affected his 
judgment and function on every level.  It was noted that the 
schizophrenia triggered anger and physical aggression toward 
others and affected his ability to keep a job.  The physician 
noted that the veteran was 100 percent disabled from his 
mental illness due to his symptomatology.  

The Board also observes that the veteran's paranoid-type 
schizophrenia has resulted in significant occupational and 
social impairment.  Indeed, the September 2006 VA examiner 
noted that the veteran's functional impairments, specifically 
thought impairments, have reduced his social and industrial 
capacity and that the veteran has reported interpersonal 
conflicts in the workplace.  The examination report reflects 
that the veteran has no friends and remains socially 
isolated.  In a September 2006 letter, the veteran's landlord 
noted that the veteran talked to himself a lot and heard 
voices.  She also noted that the veteran had many jobs and 
that he talks as if things are never going to get better.  
Furthermore, in April 2007, the business manager of the labor 
union of which the veteran is a member, submitted a letter.  
In the letter, he explained that over the past few years, 
there has been a steady decline in the veteran's work.  He 
stated that he was concerned about the veteran performing 
work and that he has had difficulties interacting with 
coworkers and trouble keeping on task.  Because of the 
dangerous nature of the work, he noted that it had become 
near impossible to refer him for work.  In addition, recent 
VA treatment records show that the veteran lost his job and 
that he was kicked out of his apartment due to a 
confrontation with a woman.  

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the Global Assessment 
of Functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

GAF Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  The VA treatment records note GAF scores 
ranging from 53 to 65.  The September 2006 VA examiner 
assigned the veteran a GAF score of 54 with respect to his 
schizophrenia; however, she also assigned a score of 50 when 
considering the schizophrenia in combination with his anxiety 
disorder.  The Board finds that the aforementioned GAF scores 
indicate a moderate to severe impairment, in line with a 100 
disability rating.  

From the Board's review of the evidence of record in addition 
to that summarized above, it is clear that there is some 
negative evidence weighing against the veteran's claim; 
however, unless the preponderance of the evidence is against 
a claim, it cannot be denied.  Gilbert v. Derwinski, 1 Vet. 
App. at 49, Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  In this case, the positive 
and negative evidence is, at a minimum, in relative balance 
as to whether a 100 percent rating is warranted given such 
evidence of social and occupational impairment consisting of 
auditory hallucinations, flashbacks, delusions, periods of 
suicidal ideation, and violent behavior towards others that 
has kept him from maintaining employment.  In making this 
determination, the Board notes that while some of the 
criteria listed for a 100 percent rating are not met, it is 
not the case that all the findings specified for a 100 
percent rating at 38 C.F.R. § 4.130 must be shown in order to 
warrant such a rating.  38 C.F.R. § 4.21.  In resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran's overall disability picture is sufficiently 
severe to warrant a 100 percent rating for paranoid-type 
schizophrenia.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 
9411.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation of 100 percent for 
service-connected paranoid-type schizophrenia is granted, 
subject to regulations governing the payment of monetary 
awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


